﻿May I begin by saying how delighted I am to be back here at United Nations Headquarters, and how honoured I feel to have this opportunity of addressing the General Assembly. I bring with me greetings to you all from Africa, and in particular from Her Majesty the Indlovukazi and the whole Swazi nation.
Allow me to offer my congratulations to you, Mr. President, on your well-deserved election to the presidency of the forty-sixth session of the United Nations General Assembly. Swaziland is confident that your proven experience in international affairs, your outstanding diplomatic skills and undoubted leadership ability will ensure the successful outcome of deliberations on the vital issues we are addressing at this session.
My congratulations go, also, to the officers of the General Assembly for their election to office at the nerve centre of affairs in our Organization. Much rests on their abilities and skills, and we are confident of their success.
Mr. President, I would like to express my country's gratitude to and praise for your predecessor, Mr, Guido De Marco, who, together with his able 
colleagues, steered the affairs of our Organisation so successfully. Ha are indeed indebted to him for his skill, diplomacy and leadership.
I am here today to renew Swaziland's pledge of commitment to the Charter and ideals of the United Nations. The events of the past 12 months have shown, perhaps more than ever before, the value of our Organisation, and we take great pride in our membership and continued commitment to the ideals in which the hopes for peace in our world are placed. We extend the hand of friendship and congratulations to our seven new Members, and we welcome them to the one truly international family.
Our world is experiencing turbulent times. I doubt whether we have witnessed such global activity since the establishment of our Organisation 46 years ago. Each new event has presented a fresh challenge to the effectiveness of our guiding principles. I am proud to say that we are meeting those challenges in the spirit of unity and cooperation on which the United Nations is founded. No one has doubted the effectiveness of the United Nations in the Persian Gulf earlier this year. The situation demanded prompt action, and our Organization delivered it in a unified and cooperative fashion never before experienced in the history of the world.
We are witnessing the birth of a new world order in which the hopes, ideals and aspirations of all nations are growing ever closer, and which augurs well for future generations. The successes we have achieved would not have been possible without the inspiring leadership of our Secretary-General, Mr. Perez de Cuellar. The demands on this one human being are enormous as the world looks to him for guidance in each new crisis. Swaziland salutes the qualities which have brought him such outstanding success, and we ask God to give him the wisdom and strength to continue in his endeavours. 
For much remains to be done. Swaziland has followed with interest the course of events as they have occurred across the world over the past 12 months. Much we have applauded, but some natters give cause for concern.
I have already referred to the crisis in the Persian Gulf. He in Swaziland share the belief of all small countries in the principles at stake in that situation, and gave our full support to the United Nations resolve to bring about a swift and complete solution.
We commend the role of all members of the coalition in bringing about a fast and successful conclusion to the crisis. In addition, we applaud the actions of the people of Israel, whose restraint contributed in no small measure to the success of the operation.
Swaziland was deeply saddened by the toll of dead and wounded on both sides of the conflict. Let those who lost their lives act as our inspiration in our efforts to avoid such confrontations occurring again.
Of course, recent developments in the Gulf give renewed cause for concern. The obligations on all parties in the matter are clearly defined, and Swaziland fully supports the United Nations in its resolve to ensure that the region will not experience such disasters again. Let us pray that moderation, through compliance with our resolutions, will prevail.
In this regard, we also support the efforts being made to bring about a permanent resolution of the situation in the Middle East region as a whole. Swaziland has always advocated the use of the negotiating table as a peaceful means in the settlement of disputes. We are confident that such a course will bring about a solution acceptable to all parties.
Europe continues to provide a focal point of global interest. It is extraordinary to think that in the two years since I was first privileged to address the Assembly the political map of Eastern Europe has been redrawn.
The inevitable teething problems of new nations and reformed ideologies are being painfully Experienced, and Swaziland sympathizes with all who are suffering as a result. History tells us that nothing of worth is achieved overnight, and without suffering, and we ask God to give the strength to endure.
He are saddened to witness the violent events in Yugoslavia, as that most feared of all conflicts - internal civil war - grips that unhappy nation. All efforts to support a swift and peaceful solution to its problems must be encouraged. He look forward to a permanent and effective ceasefire and the use of dialogue to restore stability.
Swaziland is encouraged by the continuing process of arms reductions being undertaken by the United States and the Soviet Union. Our combined aim must be to rid the world of the menace of weapons of mass destruction, and we therefore applaud the commitment of both Powers in providing an example to other nations to take a similar view.
The failure of the unconstitutional attempt to remove the Soviet President provided an example of the unprecedented global cooperation we are experiencing these days. Almost universal condemnation of the actions of a few, who were attempting to enforce their will on the majority, helped restore stability and displayed the power of international unity.
Swaziland has been watching developments on the Korean peninsula with great interest and with hopes for an early settlement of disputes between North and South. We therefore applaud the President and people of the Republic of South Korea for their attempt at dialogue, encourage them and pray for their success.
Whatever success has been recorded in recent times - and there is much cause for self-congratulation for us in the United Nations - it is nevertheless painfully clear that much still needs to be done to redress the many imbalances so evident around the world.
As an African Head of State, I feel an enormous responsibility to put my continent's case, as our situation continues to worsen and the economic divide between North and South widens alarmingly.
The figures are there for all to see. Our poor growth rates, huge external debt and low output are just a part of the demoralising story of Africa. The consequences, too, of war, natural disaster and social upheaval combine to project what could be seen as an entirely gloomy picture of our future, and threaten to cloud our vision as we attempt to find solutions.
Mr. President, you will be aware that I am here representing not only my kingdom, but also, as Chairman of the Eastern Southern African Preferential Trade Area (PTA) Authority, the 18 States and more than 220 million people who comprise our membership. The story of the PTA, and of the other regional cooperation organizations, holds the key to our continent's economic future. For the PTA was born out of a desire to improve the standard of living of all our peoples, not by relying on the charity of others, but by combining our resources and talents and finding our own solutions to our economic problems.
Our hope is that closer regional cooperation will reduce our reliance on the resources of a developed world which has changing priorities and new targets for assistance. I was reassured to learn on a recent visit to the European economic Community headquarters in Brussels, and in meetings with World Bank officials in Washington last week, that, for the time being at least, the developed world is not planning to sacrifice its assistance to Africa in favour of other recipients.
But to achieve true economic security our emphasis must be on self-motivation and self-sufficiency, to provide firm and lasting economic platforms on which we can build to give future generations the stability we have so far been denied. We undoubtedly need help to succeed; but, with the right support and unswerving commitment, we will succeed. An example of the type of assistance we require is embodied in the ideals underlying the Unite - Nations Programme of Action for African Economic Recovery and Development. Despite expressions of good will and commitment made by delegations during the special session, positive results have so far not been achieved. We look forward to monitoring improvements in this programme.
We are of course aware that winning the economic fight is only one part of the battle. Africa continues to experience major social and political upheavals, many of whose effects are delaying the economic recovery of our continent.
On the positive side, we have been delighted to witness the accession to independence of Namibia, the cease-fire in Angola, the start of dialogue between rival factions in Mozambique and the reform process under way in South Africa.
The situation in the Horn of Africa, Chad and Liberia continue to give cause for concern, and we can only pray for swift conclusions of the problems and offer our support for their resolution by peaceful means.
Swaziland is of course watching the situations in Mozambique and South Africa with particular interest. Our country has always had a reputation for hospitality, and we have consistently followed a policy of non-aggression and the settlement of all disputes through discussion rather than confrontation.
We are currently playing host to approximately 75,000 refugees who have fled the problems affecting our friendly neighbour, Mozambique. This figure represents almost 10 per cent of our population, and clearly stretches our resources. He therefore applaud all efforts by the Office of the United Nations High Commissioner for Refugees to assist us in our task and indeed in all the other areas in which it operates.
Meanwhile Mozambique continues to be upset by civil war. While we are encouraged by the signs of dialogue between the rival factions, we would strongly appeal to this body to give more effective support in resolving this crisis. Too many Mozambicans have suffered from the unhappy situation, and that country deserves our help.
I should like to record Swaziland's support for the reform process currently under way in South Africa. We are convinced of the commitment of all parties to the reform process, and we offer our encouragement for a successful conclusion to the negotiations, with a blueprint for a new South Africa which will be acceptable to all.
We are not so naive as to believe that this process will be easy. We are already witnessing the problems associated with any radical change, and we are sad in our knowledge that these problems will not vanish overnight. But, equally, we are convinced of the necessity of change and confident that the South African people will find solutions which will cater to the aspirations of all groups and bring about a permanent end to the violence which has been a feature of life there for so long.
We in the region look forward to the full participation of South Africa in our various cooperation organizations. Much of the future success of our economic groupings depends on the involvement of our region's most influential country, and the welcome presence of representatives of all parties at our meetings indicates their willingness to participate in the future.
And, so, what of Swaziland? Our Kingdom continues in its peaceful way to tread the path of moderation. We have taken on added regional responsibility
by accepting this year's chairmanship of the Preferential Trade Area Authority and the vice-chairmanship of the Southern African Development Coordination Conference. We take our commitments to these two influential organisations most seriously, as they give us the best hope for future economic stability.
Although tradition and our unique culture influence us strongly, we are not standing still. We recognise the need for change; not simply for the sake of change, but in order to adapt to changing circumstances and to benefit the majority of our people. Our priorities for action echo those of any developing nation, with education, health and employment chief among them.
We are blessed with a beautiful land, and we are determined to keep it that way. We fully support the United Nations initiatives to promote greater environmental awareness; already the Government has begun a process of information, so that Swazis can begin to appreciate what is required of them in their new environmental responsibility. I can assure the Assembly that we will be active in our participation in next year's conference in Brazil and energetic in our implementation of any recommendations.
Let me conclude by repeating that Swaziland is proud to reaffirm its commitment to the ideals of the United Nations. Recent events have given all of us good cause to be happy with our collective achievements and spur us on to tackle remaining problems with renewed vigour and determination.
I am personally privileged to have this opportunity to present the view of youth, and I will say that I am confident that the future of my generation is being very well served by the actions of this house.
Let me express Swaziland's deep appreciation and admiration for the achievements of all who work for the United Nations in any capacity, as we pledge our continuing confidence in the performance of its many and varied roles throughout the world, in pursuit of the goal of international peace, stability and cooperation between all nations.
Thank you for your attention, and may God watch over us all.
